By the Court,
Talbot, C. J.:
About two and one-half months before the day set for the hearing a stipulation was filed allowing the appellant thirty days additional in which to file his opening brief, if his time for that purpose had not already expired. No one appeared on the part of the appellant at the hearing, and no brief was filed on his behalf until more than a month after the hearing, when, without any stipulation or order authorizing it, one was filed setting up a question to which no exception had been taken in the trial court, and regarding which no assignment of error had been made.
Under these circumstances, and as often held by this court in Mathewson v. Boyle, 20 Nev. 88, Goodhue v. Shedd, 17 Nev. 141, State v. Myatt, 10 Nev. 166, Gardner v. Gardner, 23 Nev. 214, and other cases, the judgment of the district court is affirmed by reason of the appellant’s, failure to prosecute the appeal.